DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, 13-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Manteiga et al. (US8.371,812B2).
	Monteiga et al., in figures 1-7, teach (cl.1) a boss 56 for a case 38 of a gas turbine engine, comprising: an elongated body (not numbered) having a proximal end (see fig.3A, at 48) securable to the case, the elongated body extending from the proximal end along a boss axis to a distal end (upper part), and a flange (not numbered separately) secured to the elongated body at the distal end, the flange securable to an accessory (In claims 1 and 13 the language “securable to accessory” makes optional but does not limit the claims to the structure of the “accessory”. See MPEP 2111.04), (cl.7) the flange includes two flange portions protruding radially outwardly from the distal end of the elongated body relative to the boss axis (see fig.3A), (cl.8) each of the two .

1, 4-7, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by DeDe et al. (US20120023967A1).
	DeDe et al., in figures 1-7, teach (cl.1) a boss 46 for a case 32 of a gas turbine engine, comprising: an elongated body (cylindrical part) having a proximal end (not numbered) securable to the case, the elongated body extending from the proximal end (lower part of the boss 46) along a boss axis to a distal end (upper cylindrical part of the boss 46), and a flange (not numbered) secured to the elongated body at the distal end, the flange securable to an accessory 54, (cl.4) the boss includes a skirt (lower flange of the boss 46) secured to the proximal end of the elongated body, the boss securable to the case 32 via a perimeter of the skirt, (cl.5) a cross-sectional area of the skirt taken along a plane normal to the boss axis is greater than that of the elongated body (see fig.7), (cl.6) a fillet at a junction between the elongated body and the skirt (see figure 7), (cl.7) the flange includes two flange portions (not numbered) protruding radially outwardly from the distal end of the elongated body relative to the boss axis (see fig.7), (cl.13) a case assembly 32 for a gas turbine engine, comprising a case 32 circumferentially extending about a central axis; and a boss 46 secured to the case, the boss having a flange (not numbered) for securing an accessory 54, the flange secured to the case via an elongated body (cylindrical part) protruding away from the case along a boss axis, (cl.14) a cross-sectional area of the boss 46 taken along a plane normal to the boss axis is greater at the flange than at the elongated body between the case and the flange (see figure 7), (cl.19) the accessory secured 54 to the flange of the boss, (cl.20) The case assembly of claim 19, wherein the accessory is a flow divider valve (NOTE. Regarding claim(s) 20, the phrase “a flow diverter valve” merely represents an .

Allowable Subject Matter
Claims 2, 3, 11, 12, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, prior art fails to teach or fairly suggest a cross-section of the elongated body taken along a plane normal to the boss axis of the boss has an elliptical shape.
Regarding claim 3, prior art fails to teach or fairly suggest the elongated body has a width taken in a first direction normal to the boss axis and a length taken in a second direction normal to the boss axis and normal to the first direction, a ratio of the width to the length being at least about 1.2.
Regarding claim 11 and all the claims that depend on claim 11, prior art fails to teach or fairly suggest a cross-section of the elongated body taken along a plane normal to the boss axis of the boss has an elliptical shape along a majority of a height of the elongated body between the proximal and distal ends.
Regarding claim 15 and all the claims that depend on claim 15, prior art fails to teach or fairly suggest the cross-section of the elongated body taken along the plane normal to the boss axis has an elliptical shape having a width taken in a circumferential 
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of eight patent publications.
US20190234310A1, US10,240,532B2, US9,863,261B2, US20160208699A1, US20130224012A1, US8,177,488B2, US8,152,451B2, and US5,634,767A are cited to show a boss assembly for a gas turbine engine.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745